Beasley, Judge.
The Supreme Court in State v. Newsome, 259 Ga. 187 (378 SE2d 125) (1989), has reversed the decision in Newsome v. State, 189 Ga. App. 329 (1) (375 SE2d 621) (1988). The judgment is therefore vacated.
The basis for reversal of the trial court by this court was the violation of OCGA § 15-12-171. Because of our ruling we did not pass upon defendant’s enumeration of error regarding the failure to supply him with a copy of his statement pursuant to OCGA § 17-7-210. Nevertheless, we noted that the law requires production only of custodial statements, Johnson v. State, 177 Ga. App. 705 (1) (340 SE2d 662) *112(1986), and a defendant is not in custody at the time of his statement when he is out on bond. Martin v. State, 179 Ga. App. 551, 553 (5) (347 SE2d 247) (1986). That being the case here, the court did not err in this regard.
Decided June 27, 1989.
Frank G. Smith, August F. Siemon III, for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, for appellee.
The judgment of the court below is affirmed in conformity with the mandate of the Supreme Court.

Judgment affirmed.


Banke, P. J., and Birdsong, J., concur.